UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 DIAMOND JUNIOR,

               Plaintiff,

          v.                                            18-CV-1014
                                                        DECISION AND ORDER
 ERIE COUNTY MEDICAL CENTER,

               Defendant.



      On September 14, 2018, the plaintiff commenced this action alleging

employment discrimination. Docket Item 1. On October 18, 2018, this Court referred

this case to United States Magistrate Judge Jeremiah J. McCarthy for all proceedings

under 28 U.S.C. § 636(b)(1)(A) and (B). Docket Item 6. On October 12, 2018, the

defendant moved to dismiss, Docket Item 2; on November 15, 2018, the plaintiff

responded, Docket Item 10; and on November 19, 2018, the defendant replied, Docket

Item 9. On November 29, 2018, Judge McCarthy issued a Report, Recommendation,

and Order ("RR&O") finding that the defendant's motion should be denied. Docket

Item 11. 1 The parties did not object to the RR&O, and the time to do so now has

expired. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2).

      A district court may accept, reject, or modify the findings or recommendations of

a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). A district court

must conduct a de novo review of those portions of a magistrate judge’s


      1 The RR&O also denied the plaintiff’s motion for service by the United States
Marshal, Docket Item 8. Because the plaintiff did not ask this Court to review that order,
this Court will not address it.
recommendation to which a party objects. 28 U.S.C. § 636(b)(1); Fed. R. Civ.

P. 72(b)(3). But neither 28 U.S.C. § 636 nor Federal Rule of Civil Procedure 72

requires a district court to review the recommendation of a magistrate judge to which no

objections are raised. See Thomas v. Arn, 474 U.S. 140, 149-50 (1985).

         Although not required to do so in light of the above, this Court nevertheless has

reviewed Judge McCarthy's RR&O as well as the parties’ submissions to him. Based

on that review and the absence of any objections, the Court accepts and adopts

Judge McCarthy's recommendation to deny the defendant's motion.

         For the reasons stated above and in the RR&O, the defendant's motion to

dismiss, Docket Item 2, is DENIED, and the plaintiff is given an additional sixty days to

complete proper service and file proof of service with the Court. 2 The case is referred

back to Judge McCarthy for further proceedings consistent with the referral order of

October 18, 2018, Docket Item 6.



         SO ORDERED.

Dated:         February 6, 2019
               Buffalo, New York



                                                s/ Lawrence J. Vilardo
                                               LAWRENCE J. VILARDO
                                               UNITED STATES DISTRICT JUDGE




         2
       The Court recognizes that the plaintiff filed proof of service on December 17,
2018, Docket Item 12, and so this issue may be moot.

                                              2
